Citation Nr: 0209294	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  98-03 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left ventricle 
disorder and/or a mitral valve regurgitation disorder for 
purposes of accrued benefits.

2.  Entitlement to service connection for an ulcer of the 
left eye for purposes of accrued benefits.

3.  Entitlement to service connection for liver disease for 
purposes of accrued benefits. 



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from 
December 1967 to December 1971, and in the Coast Guard from 
March 1972 to October 1990.  The veteran died in May 1996.  
The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which denied the 
appellant's claims of service connection for a left ventricle 
disorder and/or a mitral regurgitation disorder, an ulcer of 
the left eye, and liver disease for purposes of accrued 
benefits.

It is noted that in a March 1997 statement, the appellant 
indicated that sepsis, venous occlusive disease, and 
pulmonary edema were among the conditions that should be 
service-connected as secondary to non-Hodgkin's lymphoma; 
these claims (which are apparently moot) have not been 
developed for appellate review and are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran died in May 1996 due to sepsis due to or as a 
likely consequence of non-Hodgkin's lymphoma and venous 
occlusive disease.

2.  At the time of the veteran's death, in pertinent part, 
the following claims were pending: service connection for a 
left ventricle and/or a mitral regurgitation disorder, an 
ulcer of the left eye, and liver disease.

3.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

4.  Any left ventricle and/or mitral regurgitation problems, 
ulcer of the left eye, and liver problems were first 
diagnosed many years after the veteran's service, and there 
is no competent medical evidence linking any of the 
aforementioned conditions to a disease or injury in service 
or to any service-connected disability, including non-
Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1. A left ventricle disorder and/or a mitral regurgitation 
disorder was not incurred in or aggravated by service and 
is not proximately due to or the result of service-
connected non-Hodgkin's lymphoma, for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) (West 
1991 & Supp. 2001); Public Law No. 106-175 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 
3.1000(a) (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

2. An ulcer of the left eye was not incurred in or aggravated 
by service and is not proximately due to or the result of 
service-connected non-Hodgkin's lymphoma for purposes of 
accrued benefits.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5121(a) (West 1991 & Supp. 2001); Public Law No. 106-175 
(2000) (codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 
3.1000(a) (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).

3. Liver disease was not incurred in or aggravated by service 
and is not proximately due to or the result of service-
connected non-Hodgkin's lymphoma for purposes of accrued 
benefits.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121(a) (West 
1991 & Supp. 2001); Public Law No. 106-175 (2000) 
(codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 
3.1000(a) (2001); 66 Fed. Reg. 45,620, 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Air Force from 
December 1967 to December 1971, and in the Coast Guard from 
March 1972 to October 1990. 

A September 1979 service examination report shows that the 
veteran's heart, eyes, and endocrine system were normal. 

On objective examination in October 1980, the veteran's 
heart, eyes, and endocrine system were normal.  An 
electrocardiograph (EKG) revealed peaked anterior T waves, 
which were not considered disqualifying.  

Examinations completed in November 1981 and December 1982 
show that the veteran's heart, eyes, and endocrine system 
were normal.  An EKG performed at the time was within normal 
limits.

An October 1983 examination report does not reflect any 
pertinent abnormalities. 

Examinations performed in January 1985 and September 1985 
show that the veteran's heart, eyes, and endocrine system 
were normal.  EKG studies performed in January and September 
1985 were within normal limits. 

An October 1986 examination report shows that the veteran's 
heart, eyes, and endocrine system were normal.  An EKG study 
was normal.

A September 1988 examination report shows that the veteran's 
heart, eyes, and endocrine system were normal.  An EKG study 
was within normal limits.

In February 1990, the veteran complained of occasional 
episodes of substernal chest discomfort, which usually 
occurred at rest and was never associated with exercise.  The 
provisional diagnosis was occasional substernal chest pain.  
It was noted he had a family history of heart disease.  On 
objective examination, his heart was normal as was his EKG.  
Following a consultation examination, it was concluded he had 
atypical chest pain, which did not appear to be cardiac in 
nature but was possibly musculoskeletal.  

In April 1990, the veteran underwent an optometry 
consultation during which it was concluded he had a myopic 
astigmatism.  An ulcer of the left eye was not indicated. 

An April 1990 CT (computer tomography) scan reflected that 
the veteran's liver appeared normal.

From May to July 1990, the veteran was hospitalized for 
treatment of non-Hodgkin's lymphoma.  During the course of 
his hospitalization, his heart and eyes were normal.  
Biopsies of the liver were performed and revealed no evidence 
of cancer.  Liver function tests were also normal. 

In July 1990, the veteran underwent a medical Board 
examination at which time it was noted that his heart, eyes, 
and endocrine system were within normal limits.  He was 
diagnosed as having lymphoma which was considered 
disqualifying.  The veteran was discharged from service a few 
months later. 

An October 1990 VA medical record notes the veteran underwent 
a liver biopsy that revealed no evidence of lymphoma. 

A January 1991 CT scan of the abdomen revealed that the 
veteran's liver appeared normal in size and configuration, 
with no evidence of metastatic disease.

In a February 1991 RO decision, service connection for non-
Hodgkin's lymphoma was granted. 

On VA hematological examination in January 1994, it was noted 
that the veteran's liver was enlarged.  Following an 
examination, it was opined that he had Stage IV non-Hodgkin's 
lymphoma.  A liver disability was not diagnosed.

The veteran was hospitalized at a VA facility for treatment 
of non-Hodgkin's lymphoma from March to May 1996, until his 
death.  The veteran's terminal death records show that during 
the course of his hospitalization, his heart sounds were 
obscured by rhonchi and upper airway sounds.  It was noted 
that some liver function tests were normal. 

During the hospitalization, the veteran was noting as having 
a full-blown right pupil.  A CT study of the head did not 
reveal any herniation, hematoma, or other obvious cause for 
the full-blown pupil.  One day later, the left pupil became 
full-blown and an ophthalmology consultation was obtained 
which offered no explanation for the eye condition.  ENT 
personnel did not think the veteran's condition stemmed from 
his sinuses.  An MRI was ordered; however, the veteran never 
underwent such because his condition never stabilized.  It 
was noted that it was presumed that the veteran had Mucor, 
but there was never a definite diagnosis for such.  

Extensive diagnostic testing was completed during the 
veteran's hospitalization from March to May 1996, including 
the following:  A March 1996 cardiac ejection fraction and 
wall motion analysis revealed the veteran had a moderately 
dilated left ventricle with a left ventricular ejection 
fraction of 54 percent.  A March 1996 CT scan of the abdomen 
revealed an impression of subcentimeter hypodensities within 
the liver which are too small to characterize by CT criteria.  
An April 1996 CT scan of the abdomen revealed that the 
veteran had a focal low attenuation density in the lateral 
segment of the left lobe of the liver, which likely 
represented volume averaging.  An April 1996 echocardiograph 
shows that the veteran had normal left ventricular systolic 
function and severe eccentric mitral regurgitation.  A May 
1996 echocardiograph reflects the following impressions: 
normal left ventricular size and function, a thickened mitral 
valve leaflet with severe mitral regurgitation; mild 
tricuspid regurgitation, and trace aortic regurgitation.  A 
chest X-ray revealed bilateral cardiomegaly, among other 
things.  

The veteran died in a VA hospital in May 1996.  At the time 
of death, his final hospital diagnoses were sepsis, venous 
occlusive disease, status post bone marrow transplant, non-
Hodgkin's lymphoma, and severe mitral regurgitation.  

The veteran's death certificate reflects his immediate cause 
of death was sepsis due to or as a likely consequence of non-
Hodgkin's lymphoma and venous occlusive disease.

In May 1996, shortly before the veteran's death, he filed a 
claim of service connection for a left ventricle valve 
disorder, an ulcerated left eye, and liver disease.

In June 1996, the appellant filed a claim for accrued 
benefits.

II.  Legal Analysis

A. Veterans Claims Assistance Act

The appellant has requested service connection for the 
purposes of accrued benefits.  Before addressing these 
issues, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi,  No. 00-156 (U.S. 
Vet. App. July 10, 2002) (per curiam) (holding that a remand 
for the Board to consider the matters on appeal in light of 
the VCAA sections codified at sections 5102, 5103 and 5103A 
is not required).  But see Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that provisions of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to an 
attempt to reopen a claim by submitting new and material 
evidence, pursuant to 38 U.S.C. § 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of detailed a statement of 
the case (SOC), and supplemental statement of the case 
(SSOC), issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate her claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claims, and the SOC and SSOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to accrued benefits.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or her representative that any 
additional information or evidence is needed to substantiate 
her claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  VCAA § 3(a) (codified at 38 U.S.C. 
5103A(d)).  An opinion regarding the etiology of the 
disabilities at issue is not needed as the record is adequate 
to review the claims on appeal.  (In this regard, it is noted 
that, aside from the appellant's own contentions, there is no 
medial evidence on file that links the pertinent disabilities 
to service or to a service-connected disability.)  Thus, the 
Board is satisfied that all relevant facts have been properly 
and sufficiently developed, and that the appellant will not 
be prejudiced by our proceeding to a decision on the basis of 
the evidence currently of record regarding her claims for 
accrued benefits

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B. Service Connection for the Purposes of Accrued Benefits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
for arteriosclerosis, endocarditis, myocarditis, and 
cirrhosis of the liver, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001). ).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); see also Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the United 
States Court of Appeals for the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Where a determinative issue involves a medical diagnosis or 
medical causation, the resolution of any such issues, such as 
diagnosis of disability and determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  In 
other words, without our doubting for a moment the sincerity 
of the appellant's accounts of the veteran's medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his medical disability 
and the etiology thereof.

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions.  Pursuant to 38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c), an application for accrued benefits must be filed 
within one year after the date of death of the veteran.  
Lathan v. Brown, 7 Vet. App. 359, 368 (1995).  In this case, 
the appellant's claim for accrued benefits was properly 
received within one year of the veteran's death.

Upon the death of a veteran, any accrued benefits are 
payable, in descending order, to the veteran's spouse, 
children (in equal shares), or dependent parents (in equal 
shares). 38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  
If none of those persons survives the veteran, only so much 
of the accrued benefits may be paid as necessary to reimburse 
the person who bore the expense of the last sickness or 
burial of the veteran.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 
3.1000(a)(4).  In this case, the veteran's surviving spouse 
filed the claim.

Applicable law provides that an individual entitled to 
accrued benefits may be paid periodic monetary benefits to 
which a veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The 
payment of these benefits is limited to two years.

The Federal Circuit Court has also made it clear that, in 
order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones 
v. West, 136 F.3d 1296 (Fed. Cir. Feb. 11, 1998).  In Jones, 
the U.S. Court of Appeals for the Federal Circuit held that 
under 38 U.S.C. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  The Federal Circuit 
Court further cited 38 U.S.C. § 5121.  Reading these two 
sections together compels the conclusion, according to the 
Federal Circuit, that, in order for a claimant to be entitled 
to accrued benefits, the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

By statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 
supra.  
However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that service department and certain VA medical 
records are considered as being constructively in the claims 
file at the date of death although they may not physically be 
in there until after that date.  The Court pointed to the 
provisions of M21-1, 5.25 and 27.08.  These provisions refer 
to service department records, reports of VA 
hospitalizations, reports of treatment by VA medical centers, 
reports of treatment authorized by the VA, reports of autopsy 
made by VA on date of death.

In this case, VA medical records were received after the 
veteran's death.  However, pursuant to Hayes, these records 
may be considered with regard to the accrued benefits claims.

1. A left ventricle disorder and/or a mitral regurgitation 
disorder

The veteran contended , and the appellant currently 
maintains, that service connection should have been granted 
for a let ventricle disorder and/or a mitral regurgitation 
disorder.  Although the evidence shows that the veteran was 
diagnosed with severe mitral regurgitation at the time of his 
death in 1996, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand,  review of the 
veteran's service medical records does not show any evidence 
of chronic heart problems.  In September 1979, it was noted 
that the veteran's heart was normal.  An October 1980 EKG 
revealed peaked anterior T waves; however, this condition was 
not considered disqualifying.  Notably, all subsequent EKG 
studies (completed in November 1981, December 1982, January 
and September 1985, October 1986, and February 1990) were 
normal.  Additionally, it is noted that in February 1990, the 
veteran complained of occasional episodes of substernal chest 
discomfort that usually occurred at rest and was never 
associated with exercise.  The provisional diagnosis was 
substernal chest pain.  Following an objective examination, 
the heart was described as normal, and it was concluded that 
the veteran had atypical chest pain which did not appear to 
be cardiac in nature but was possibly musculoskeletal.

Post-service medical evidence does not show any evidence of 
heart problems within one year of the veteran's service 
discharge.  Many years later, the veteran was hospitalized 
for treatment of non-Hodgkin's lymphoma from March 1996 until 
his death in May 1996.  During the course of this 
hospitalization, it was noted that the veteran had some 
obscured heart sounds.  A March 1996 cardiac ejection 
fraction and wall motion analysis shows that he had a 
moderately dilated left ventricle with a left ventricular 
ejection fraction of 54 percent.  An April 1996 
echocardiograph showed normal left ventricular systolic 
function and severe eccentric mitral regurgitation.  In May 
1996, an echocardiograph showed normal left ventricular size 
and function, a thickened mitral valve leaflet with severe 
mitral regurgitation, mild tricuspid regurgitation, and trace 
aortic regurgitation.  X-rays revealed bilateral 
cardiomegaly.  The veteran died in May 1996.  Among the 
diagnoses at death was severe mitral regurgitation.

In sum, it is noted that there is no evidence of heart 
problems in service or within one year of the veteran's 
service discharge.  (Any apparent heart abnormalities during 
service were investigated and then discounted.)  Heart 
problems, including mitral regurgitation, were first noted in 
1996, many years after the veteran's service discharge and 
during his hospitalization for treatment of non-Hodgkin's 
lymphoma.  Notably, there is no medical evidence on file that 
either links any mitral regurgitation to service or to his 
service-connected non-Hodgkin's lymphoma.  

With regard to any left ventricle problems, it is noted that 
a March 1996 report shows a moderately dilated left 
ventricle; however, echocardiographs in April and May 1996 
both showed normal left ventricle function and size.  It 
appears that at the time of the veteran's death his left 
ventricle was normal.  Nevertheless, even assuming he did 
have a left ventricle disorder, there is no medical opinion 
or medical evidence on file which either links such to 
service or to service-connected non-Hodgkin's lymphoma.  The 
evidence now of record fails to show that the veteran had a 
left ventricle disorder or a mitral regurgitation disorder 
related to service or to a service-connected disability.  The 
preponderance of the evidence is against a finding that 
service connection is warranted for a left ventricle disorder 
and/or a mitral regurgitation disorder, for the purposes of 
accrued benefits.  As the preponderance of the evidence is 
against the claim, it follows that the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. §§ 1110, 5107(a), 
5121; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000.

Given the lack of medical evidence linking the disability at 
issue with service or a service-connected disability, the 
claim must be denied. 

B. An ulcerated left eye

The veteran contended, and the appellant currently maintains, 
that service connection should have been granted for an 
ulcerated left eye.  Although the evidence shows that the 
veteran was presumed to possibly have had Mucor in 1996 in 
his left eye, no competent medical evidence has been 
submitted to show that this disability is related to service 
or any incident thereof.  On the other hand, the veteran's 
service medical records are entirely silent for an ulcerated 
left eye.  The only notable finding during the veteran's 
periods of service is an April 1990  medical records which 
reflects that he had a myopic astigmatism. 

Post-service medical evidence is not notable for eye 
problems, aside from his terminal death records.  During the 
veteran's hospitalization from March to May 1996, the veteran 
was noted as having a full-blown right pupil.  A CT study of 
the head did not reveal any herniation, hematoma, or other 
obvious cause for the full-blown pupil.  Shortly thereafter, 
his left pupil became full-blown and an ophthalmology 
consultation was obtained which offered no explanation for 
the eye condition.  ENT personnel did not think the veteran's 
condition stemmed from his sinuses.  An MRI was ordered; 
however, the veteran never underwent such because his 
condition never stabilized.  It was noted that it was 
presumed that the veteran had Mucor, but there was never a 
definite diagnosis for such.  

In sum, there is no medical evidence of an ulcerated left eye 
in service.  Post-service medical evidence shows that the 
veteran had a full-blow left pupil shortly before his death, 
which was thought to be Mucor.  There is absolutely no 
competent medical evidence on file that links possible Mucor 
to the veteran's period of service or to his service-
connected non-Hodgkin's lymphoma.  The evidence now of record 
fails to show that the veteran had possible Mucor related to 
service or to a service-connected disability.  The 
preponderance of the evidence is against a finding that 
service connection is warranted for an ulcerated left eye.  
As the preponderance of the evidence is against the claim, it 
follows that the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1110, 5107(a), 5121; 38 C.F.R. 
§§ 3.102, 3.303, 3.310, 3.1000.  As such, the appellant's 
claim must be denied.

C. Liver Disease

The veteran contended, and the appellant currently maintains, 
that service connection should have been granted for a liver 
disease.  Although, a 1996 CT study revealed an apparent 
liver abnormality, there was no diagnosis of liver disease 
and there is no competent medical evidence submitted to show 
that a liver disease is related to service or any incident 
thereof.  On the other hand, a review of the veteran's 
service medical records does not reveal any evidence of liver 
problems.  In fact his liver was noted as normal following an 
April 1990 CT study.  During the veteran's hospitalization 
from May to July 1990, biopsies of the liver revealed no 
cancer, and liver function tests were normal.  

Post-service medical evidence does not show any evidence of 
liver problems until the veteran's  hospitalization in 1996, 
at which time an April 1996 CT scan revealed a focal low 
attenuation density in the lateral segment of the left lobe 
of the liver, which likely represented volume averaging.

In sum, the Board notes that shortly before the veteran's 
death an April 1996 CT study revealed an apparent liver 
abnormality.  Despite this finding, liver disease was never 
diagnosed.  However, even assuming that he did have a liver 
disease, there is still no competent medical evidence linking 
such to service or to as service-connected disability, 
including non-Hodgkin's lymphoma.  The evidence now of record 
fails to show that the veteran had a liver disease related to 
service or to a service-connected disability.  The 
preponderance of the evidence is against a finding that 
service connection is warranted for a liver disease, for the 
purposes of accrued benefits.  As the preponderance of the 
evidence is against the claim, it follows that the doctrine 
of reasonable doubt is not for application.  38 U.S.C.A. 
§§ 1110, 5107(a), 5121; 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.1000.  As such, the appellant's claim must be denied. 

All claims

The appellant asserts that the veteran's non-Hodgkin's 
lymphoma or treatment for such (during his hospitalization in 
1996) resulted in left ventricle or mitral regurgitation 
disorders, an ulcerated left eye, and liver disease.  As 
discussed above, a claim based on assertion as to cause-and-
effect relating to a particular disability requires competent 
medical evidence in order to be a meritorious claim.  The 
court has reiterated this requirement many times, as in the 
cases cited above.  All that the appellant has presented in 
this case are her assertions regarding the cause of the 
veteran's left ventricle or mitral regurgitation disorders, 
ulcerated left eye and liver disease.  Such evidence, 
however, is not sufficient to establish entitlement to the 
claimed benefits.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony...is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen, 
supra.  See also Espiritu v. Derwinski, 2 Vet. App. at 492; 
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (19930.

On the other hand, the Board is well aware that we are not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
medical evidence in this case has been documented as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the appellant's 
contentions that the veteran has suffered a left ventricle or 
mitral regurgitation disorders, an ulcerated left eye and 
liver disease due to service-connected non-Hodgkin's lymphoma 
or treatment for such.  

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant. 38 U.S.C.A. § 
5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Ferguson v. Principi, No. 01-7012, slip op. at 
8 (Fed. Cir. Dec. 4, 2001); Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993).

Here, the Board has concluded that the preponderance of the 
evidence is against the veteran's claims and they must be 
denied.




ORDER

Service connection for a left ventricle disorder and/or a 
mitral regurgitation disorder is denied. 

Service connection for an ulcer of the left eye is denied.

Service connection for liver disease is denied.



		
	D. J. DRUCKER 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

